              Case 2:20-cv-02654-GJP Document 4 Filed 06/16/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISHMAEL ALI BURK,                          :
    Plaintiff,                             :
                                           :
         v.                                :           CIVIL ACTION NO. 20-CV-2654
                                           :
REV JOSEPH LOGRIP, et al.                  :
     Defendants.                           :

                                     MEMORANDUM

PAPPERT, J.                                                                JUNE 16, 2020

         Pro se Plaintiff Ishmael Ali Burk, a prisoner incarcerated at SCI-Smithfield, filed

a Complaint         g he C       f    f            e      b   g fede a c          a a

claims pursuant to 42 U.S.C. § 1983.1 Named as Defendants are Joseph Logrip and

George Cadwallader, both of whom are identified as priests in the Philadelphia

Catholic Archdiocese, and former Congressman Mike Fitzpatrick. Burk also seeks

leave to proceed with this case without paying the filing fee. For the following reasons,

Burk      e    e       ceed in forma pauperis will be granted, his federal law claims will

be dismissed with prejudice and his state law claims will be dismissed without

prejudice for lack of subject matter jurisdiction.

                                               I

         Burk alleges that Logrip and Cadwallader sexually assaulted him in 2000 and

2001 when he was a child attending Queen of the Universe Catholic School in

Levittown, Pennsylvania. (ECF No. 2 at 9-10.)2 He also claims that Fitzpatrick gave a


1Burk dated his Complaint March 16, 2020. Due to the delays caused by the COVID-19
pandemic, his Complaint was not entered on the record until June 8, 2020. However, it was
  a ed b he C e     fC      a f ed      Ma ch 17, 2020.

2   The Court adopts the pagination supplied by the CM/ECF docketing system.
            Case 2:20-cv-02654-GJP Document 4 Filed 06/16/20 Page 2 of 6




speech at the school in 2000, at which time Burk told him about the abuse and asked

for help. (Id. at 11.) He also began to write to Fitzpatrick in 2005. (Id.) Burk

continued to write to Fitzpatrick until 2016, but only received a letter back telling him

               g e e           F       a   c       ff ce. (Id.) Burk seeks $250,000 for emotional

distress caused by these incidents. (Id. at 5.)

        In his Complaint, Burk asserts that he is housed at SCI-Smithfield in

Huntingdon, Pennsylvania. He does not assert where the Defendants are domiciled.

                                                        II

        Because Burk is unable to pay the filing fee in this matter, the Court grants him

leave to proceed in forma pauperis.3 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) requires

the Court to dismiss the Complaint if it fails to state a claim. Whether a complaint fails

to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard applicable to

motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine

    he he   he c       a   c       a           ff c e   fac   a   a e , acce ed a    e,     a ea

claim to relief that       a       be            face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Burk is proceeding

pro se, the Court construes his allegations liberally. Higgs . Att Gen., 655 F.3d 333,

339 (3d Cir. 2011).




3Because Burk is a prisoner, under the terms of the Prison Litigation Reform Act he is still
required to pay the filing fee in full in installments.
                                                        2
            Case 2:20-cv-02654-GJP Document 4 Filed 06/16/20 Page 3 of 6




                                                III

      Burk s Complaint cites 42 U.S.C. § 1983 a         he ba            f     he C               b ec

matter jurisdiction over his claims. That section provides in part:

           Every person who, under color of any statute, ordinance, regulation,
           custom, or usage, of any State or Territory or the District of Columbia,
           subjects, or causes to be subjected, any citizen of the United States or
           other person within the jurisdiction thereof to the deprivation of any
           rights, privileges, or immunities secured by the Constitution and laws,
           shall be liable to the party injured in an action at law, suit in equity, or
           other proper proceeding for redress.

42 U.S.C.     1983. T       a eaca         de    1983, a        a       ff          a ege he         a on of

a right secured by the Constitution and laws of the United States, and must show that

he a eged de         a       a c        ed b a e           ac       g        de c       f    ae a .

West v. Atkins, 487 U.S. 42, 48 (1988).

      Neither Logrip nor Cadwallader are alleged to have acted under color of state

law when they purportedly assaulted Burk. They are identified as members of the

Catholic clergy and are not alleged to be employees of a state or municipal government.

Accordingly, any federal constitutional claim against them under § 1983 is not

plausible.

      Fitzpatrick, who allegedly acted in his capacity as a United States Congressman,

  a          a    a e ac     for purposes of § 1983. While there is a federal actor analogue

to § 1983 liability, see Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388, 392 (1971) (holding that a remedy is available for a federal

age           a      fac     e     F   hA e d e            gh           be f ee f           a a     e

searches and seizures); Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001) (stating

ha    he           e f Bivens is to deter individual federal officers from committing



                                                3
           Case 2:20-cv-02654-GJP Document 4 Filed 06/16/20 Page 4 of 6




c             a     a         b    b ec    g he               e               a       ab      ), he availability of

Bivens as a cause of action is limited. No prior decision appears to have sanctioned a

claim under Bivens similar to the one B                  ee           b           g, a d      he S        e eC    ha

plainly counseled against creating new Bivens ca                  e           f ac          . Vanderklok v. United

States, 868 F.3d 189, 199 n.8 (3d Cir. 2017) (citing Minneci v. Pollard, 565 U.S. 118

(2012) (refusing to extend Eighth Amendment Bivens action to individuals working at a

private prison); FDIC v. Meyer, 510 U.S. 471 (1994) (refusing to extend Bivens claim to

federal agency defendant); Schweiker v. Chilicky, 487 U.S. 412 (1988) (refusing to

extend Bivens to case involving wrongful denials of disability benefits); United States v.

Stanley, 483 U.S. 669 (1987) (refusing to extend Bivens to case involving injuries

suffered incident to military service); Chappell v. Wallace, 462 U.S. 296 (1983) (refusing

to extend Bivens to case involving racial discrimination by superiors in military)); see

also Hernandez v. Mesa, 140 S. Ct. 735, 742-43 (2020) ( a                                  g ha    he expansion of

Bivens     a d fa       ed   d c a ac      ,    ha            d           bf           ha     he      c    e f Bivens

    d be he a e f            e e dec ded       da , a d ha                f       a          40 ea , [ he S       e e

Court] ha[s] consistently rebuffed requests to add to the claims allowed under Bivens.

Id. at 472-73 (internal quotations marks and citations omitted)). Accordingly, to the

extent Burk seeks to bring a federal law claim against Fitzpatrick for his failure to act

on the information Burk gave him, that claim is also not plausible and must be

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         Because the Court has dismissed his federal claims, the Court will not exercise

supplemental jurisdiction over any state law claims. Accordingly, the only independent

basis for jurisdiction over any such claims is 28 U.S.C. § 1332(a), which grants a district



                                                     4
             Case 2:20-cv-02654-GJP Document 4 Filed 06/16/20 Page 5 of 6




c              dc        e a ca e             h ch      he       a e          c          e       e ceed     he

value of $75,000, exclusive of interest and costs, and is between . . . citizens of different

Sae .

         Sec        1332(a) e         e       c        e ed e             be       ee a          a       ff a d a

defe da        , e e     h    gh                   a d e                  c                  a       e     ed. Th

    ea    ha ,       e       he e         e       he ba          f            dc     ,           a       ff [ a ] be a

c    e       f he a e        a ea a       defe da         . Lincoln Ben. Life Co. v. AEI Life, LLC, 800

F.3d 99, 104 (3d Cir. 2015) (quoting Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005)

and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010) (internal

footnotes omitted)). An individual is a citizen of the state where he is domiciled,

meaning the state where he is physically present and intends to remain. See

Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d C . 2011). [T]he d                                          c e fa

prisoner before his imprisonment presumptively remains his domicile during his

               e    . Pierro v. Kugel, 386 F. A                      308, 309 (3d C . 2010).

         Burk is required to establish diversity of citizenship. He has failed to assert

where any Defendant is domiciled and it appears likely that complete diversity is

lacking. Accordingly, to the extent that his Complaint may be interpreted to assert

state law claims, he has failed to meet his burden to demonstrate that the Court may

exercise subject matter jurisdiction.

         F     he ea            a ed, B            c                    a ca                 be d           ed      h

prejudice. His state law claims will be dismissed without prejudice for want of subject




                                                             5
            Case 2:20-cv-02654-GJP Document 4 Filed 06/16/20 Page 6 of 6




matter jurisdiction. Burk is free to reassert his state law claims in the Pennsylvania

courts.4 An appropriate Order follows.

                                            BY THE COURT:



                                             /s/ Gerald J. Pappert
                                            _________________________________________
                                            GERALD J. PAPPERT, J.




4   The Court expresses no opinion on whether the state law claims are timely.
                                               6
